Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         October 16, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 50868-1-II

                               Respondent,

        v.

 LEONARD F. STEPHENS,                                         UNPUBLISHED OPINION

                               Appellant.

       JOHANSON, J. — Leonard F. Stephens appeals his bench trial conviction for unlawful

possession of heroin. First, Stephens argues that the State failed to present sufficient evidence to

support his conviction. Next, he argues that defense counsel provided ineffective assistance when

he failed to move to suppress evidence and failed to retain an expert. We hold that there is

sufficient evidence to support his conviction and that Stephens’s ineffective assistance of counsel

claims fail. Consequently, we affirm Stephens’s conviction.

                                              FACTS

                                         I. BACKGROUND

       On August 7, 2016, shortly after midnight, Pacific County Sheriff’s Deputy Shawn

Eastham responded to a domestic disturbance in the parking lot of a rest area. Upon arriving at

the scene, Deputy Eastham and other officers contacted Stephens and his girlfriend. Deputy
No. 50868-1-II


Eastham then arrested Stephens for fourth degree domestic violence assault. Deputy Eastham

testified he placed Stephens in handcuffs and read him his Miranda1 rights.

          Incident to his arrest, Deputy Eastham searched Stephens’s person. Deputy Eastham found

a pipe in Stephens’s pants pocket. Deputy Eastham also searched Stephens’s baseball cap. There

is conflicting evidence about where the cap was when Deputy Eastham searched it. Deputy

Eastham testified that Stephens was wearing the cap when he placed him into custody. Stephens

testified that he was not wearing the cap when he was arrested and that he was inside the patrol

vehicle when Deputy Eastham searched it. Deputy Eastham discovered folded up aluminum foil

in the inner band; he opened the foil and noticed black and brown residue, which later tested

positive for heroin.

          The State charged Stephens with unlawful heroin possession in violation of former RCW

69.50.4013 (2015).

                                                 II. TRIAL

          At the bench2 trial, the State presented testimony from Deputy Eastham and an expert,

Debra Price. The defense presented testimony from Stephens.

                                       A. EASTHAM’S TESTIMONY

          At trial, when asked what Stephens wore when placed in custody, Deputy Eastham

responded, “Just casual clothes. He did have a hat, ball cap.” Report of Proceedings (RP) at 53.

He explained when searching a person incident to an arrest, he searches their clothing, which




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
2
    Stephens waived his right to a jury trial.

                                                    2
No. 50868-1-II


includes hats. Deputy Eastham testified during cross-examination that he handcuffed and searched

Stephens outside of Deputy Eastham’s patrol vehicle. Deputy Eastham also testified that Stephens

admitted the substance was heroin and told him he used the heroin the day before. Deputy Eastham

testified that Stephens said a friend gave him the substance. Deputy Eastham also stated that

Stephens admitted he used the pipe to smoke heroin.

                                 B. PRICE’S EXPERT TESTIMONY

       Forensic scientist Price described how she tested two portions of the residue found on the

foil using gas chromatography mass spectrometry (GCMS) instruments. She suspected the

substance was a mixture and explained that GCMS “works well for mixtures.” RP at 89. From

the tests, Price confirmed the residue contained heroin.

                                   C. STEPHENS’S TESTIMONY

       At trial, Stephens raised the affirmative defense of unwitting possession. Stephens testified

he was not wearing the baseball cap when Deputy Eastham arrested him. Instead, Stephens said

the cap was laying on the ground about 15 feet away from where he spoke with the officers before

his arrest. However, Stephens admitted the cap belonged to him. He claimed he sat in the back

of the patrol vehicle when Deputy Eastham searched the cap.

       Stephens also denied that he admitted to Deputy Eastham that the residue was heroin. He

said he told Deputy Eastham the substance was Rick Simpson Oil (RSO), a cannabis derivative.

He stated he did not know the substance contained heroin. However, he admitted using heroin in

the past about 12 to 15 years ago. He agrees that he told Deputy Eastham he received the substance

from a friend. During cross-examination, Stephens also testified that he smoked the substance the

day before his arrest. He stated he was wearing the cap when police arrived at the rest area.


                                                 3
No. 50868-1-II


                         III. TRIAL COURT’S DECISION AND SENTENCING

       The trial court ruled that the State proved beyond a reasonable doubt that Stephens

possessed heroin on August 7. The trial court also ruled that Stephens did not meet his burden of

proving unwitting possession by a preponderance of the evidence.

                                           ANALYSIS

                                    I. INSUFFICIENT EVIDENCE

       Stephens raises several arguments that the evidence was insufficient to convict him for

possession of a controlled substance. We hold that Stephens’s arguments fail.

                                     A. PRINCIPLES OF LAW

       We review challenges to the sufficiency of the evidence de novo. State v. Rich, 184 Wash. 2d
897, 903, 365 P.3d 746 (2016). The State has the burden of proving all of the essential elements

of the crime beyond a reasonable doubt. Rich, 184 Wash. 2d at 903. And we ask whether a rational

trier of fact could find that all of the crime’s essential elements were proven beyond a reasonable

doubt. Rich, 184 Wash. 2d at 903. We view the evidence in the light most favorable to the State.

Rich, 184 Wash. 2d at 903. When challenging the sufficiency of the evidence, the defendant admits

the truth of the State’s evidence and all reasonable inferences that arise therefrom. State v.

Cardenas-Flores, 189 Wash. 2d 243, 265, 401 P.3d 19 (2017).

       The State must establish two elements in a prosecution for unlawful possession: the nature

of the substance and the fact of possession by the defendant. State v. Bradshaw, 152 Wash. 2d 528,

538, 98 P.3d 1190 (2004). The State is not required to prove knowledge of possession or

knowledge of the nature of the substance. See Bradshaw, 152 Wash. 2d at 539-40. Once the State

establishes the element of possession, the defendant may affirmatively assert that his possession


                                                4
No. 50868-1-II


was unwitting. Bradshaw, 152 Wash. 2d at 538. The defendant bears the burden of proving unwitting

possession by a preponderance of the evidence. State v. Sundberg, 185 Wash. 2d 147, 156, 370 P.3d
1 (2016).

       Stephens’s unwitting possession defense hinged on his credibility. In matters involving a

witness’s credibility, we defer to the trial court, which had the opportunity to evaluate the witness’s

credibility. Cardenas-Flores, 189 Wash. 2d at 266.

                                      B. ARGUMENTS RAISED

       First, Stephens argues that the State failed to prove he “knowingly” possessed heroin

because he thought the substance was RSO and, as such, his possession was unwitting. But the

State is not required to prove that Stephens knowingly possessed heroin or that Stephens knew the

substance was heroin. Bradshaw, 152 Wash. 2d at 539-40. Thus, Stephens’s argument fails.

Additionally, for issues of credibility, we defer to the trier of fact. Cardenas-Flores, 189 Wash. 2d

at 266. Here, the trial court found that Stephens failed to meet his burden and that his evidence

was unpersuasive. Also, the trial court found that the State established beyond a reasonable doubt

that Stephens possessed heroin. Thus, Stephens’s argument fails.

       Second, Stephens argues that under RCW 69.50.4013(4), the delivery of 3.5 grams or less

of a marijuana concentrate for noncommercial purposes is legally permitted and is an exception to

the controlled substance statute. While Stephens’s argument may be true, this law was not in effect

at the time of this incident and does not apply. Former RCW 69.50.4013(4).3 Moreover, Stephens




3
 In 2017, the legislature renumbered this section and added language to it. LAWS OF 2017, ch.
317, § 15. Because of the substantive change, we rely on the version in effect when Stephens
committed his crime.
                                               5
No. 50868-1-II


does not explain how the presence of RSO undercuts the evidence that the substance also tested

positive for heroin. Thus, this argument fails.

         Third, Stephens argues that there is no evidence that the State tested the substance for a

cannabis derivative or tested the entire substance. Price, a forensic scientist with the Washington

State Patrol who tested the substance using a GCMS test, testified that the substance tested positive

for heroin on two independent tests, and if it had not tested positive for heroin, the GCMS would

have indicated what the sample did contain. Price further testified that the GCMS works well for

substances that contain a mixture of compounds.

         Stephens cites no authority that mandates the State to test a substance to prove it is not the

substance the defendant alleges it is—in this case a cannabis derivative. Additionally, Stephens

cites no authority that mandates the State to test the entire substance to confirm that the entire

substance tests positive for a controlled substance. Thus, Stephens’s argument fails.

         Fourth, Stephens argues that since he raised an unwitting possession defense, the State was

required to prove the substance was not a legal cannabis derivative. We disagree.

         The State must prove the nature of the substance and the fact of possession, but not that the

substance is not a legal cannabis derivate when Stephens raises an unwitting possession defense.

See Bradshaw, 152 Wash. 2d at 538. Instead, Stephens has to prove his defense by a preponderance

of the evidence. Sundberg, 185 Wash. 2d at 156. The trial court determined that Stephens failed to

do so.

         Stephens relies on State v. Hundley, 126 Wash. 2d 418, 894 P.2d 403 (1995), to show that the

“[S]tate merely established that the substance ‘could’ have contained trace heroin in an otherwise

legal substance.” Br. of Appellant at 11. The Hundley court held that the evidence was insufficient


                                                   6
No. 50868-1-II


to prove possession of a controlled substance beyond a reasonable doubt. 126 Wash. 2d at 419. In a

search incident to arrest, an officer discovered a plastic bag in Hundley’s wallet containing

indeterminate matter. Hundley, 126 Wash. 2d at 419-20. The State’s lab conducted multiple tests

and one GCMS test indicated trace amounts of heroin and cocaine. Hundley, 126 Wash. 2d at 420.

Hundley sent the material to an independent lab. Hundley, 126 Wash. 2d at 420. The independent

lab ran four tests that came back negative for heroin and cocaine. Hundley, 126 Wash. 2d at 420-21.

Our Supreme Court held that the State failed to prove Hundley possessed a controlled substance

beyond a reasonable doubt because of the “welter of conflicting evidence.” Hundley, 126 Wash. 2d

at 421-22.

       Hundley is factually distinguishable. Here, there is not a “welter of conflicting evidence”

to suggest the substance was not heroin. The only tests that were conducted on the substance tested

positive for heroin. Deputy Eastham also testified that Stephens admitted the substance was heroin

and that Stephens admitted he had smoked heroin using the pipe the day before. This evidence

viewed in the light most favorable to the State substantiates that the substance contained heroin, a

controlled substance. Stephens’s reliance on Hundley is misplaced.

       We hold that sufficient evidence supports Stephens’s unlawful possession of a controlled

substance conviction.

                             II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Stephens argues that trial counsel provided ineffective assistance when his counsel (1)

failed to move to suppress the heroin found in his cap and (2) failed to retain an expert. We hold

that these arguments fail.




                                                 7
No. 50868-1-II


                   A. STANDARD OF REVIEW AND GENERAL PRINCIPLES OF LAW

       The claim of ineffective assistance of counsel is a mixed question of law and fact that we

review de novo. State v. Lopez, 190 Wash. 2d 104, 116-17, 410 P.3d 1117 (2018). To show that he

received ineffective assistance of counsel, a defendant must show that defense counsel’s conduct

was deficient and that the deficient performance resulted in prejudice.             State v. Linville,

___Wn.2d___, 423 P.3d 842, 847 (2018). Because both prongs must be met, a failure to show

either prong will end our inquiry. State v. Classen, 4 Wash. App. 2d 520, 535, 422 P.3d 489 (2018).

       Defense counsel’s representation is deficient if it falls “‘below an objective standard of

reasonableness.’” State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260 (2011) (quoting Strickland v.

Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). There is a strong

presumption that defense counsel’s conduct was not deficient. State v. Reichenbach, 153 Wash. 2d
126, 130, 101 P.3d 80 (2004). Because of this presumption, “the defendant must show in the

record the absence of legitimate strategic or tactical reasons supporting the challenged conduct by

counsel.” State v. McFarland, 127 Wash. 2d 322, 336, 899 P.2d 1251 (1995). Performance is

prejudicial if there is reasonable probability that but for the deficiency the result of the proceeding

would have been different. Grier, 171 Wash. 2d at 34.

                          B. FAILURE TO MOVE TO SUPPRESS EVIDENCE

       First, Stephens argues that he received ineffective assistance of counsel because his defense

counsel did not move to suppress the heroin found in the search of his cap. He argues that under

the Fourth Amendment of the federal constitution and article 1, section 7 of the Washington State

Constitution there was no justification for the warrantless search of the cap based on officer safety

or preservation of evidence. He also argues that he had a privacy interest in the folded foil and


                                                  8
No. 50868-1-II


that Deputy Eastham conducted another warrantless search of the foil itself. We conclude that

Stephens’s ineffective assistance of counsel claim fails.

1.        PRINCIPLES OF LAW

          When a party alleges a violation of both the Fourth Amendment and article I, section 7, we

analyze the Washington State Constitution first because it is more protective. State v. MacDicken,

179 Wash. 2d 936, 940, 319 P.3d 31 (2014). Article I, section 7 states, “No person shall be disturbed

in his private affairs, or his home invaded, without authority of law.” WASH. CONST., art. I, § 7.

Warrantless searches violate this provision unless they fall within an exception. MacDicken, 179
Wash. 2d at 940. One of these exceptions is a search incident to a lawful arrest. MacDicken, 179
Wash. 2d at 940.

          “There are two types of warrantless searches that may be made incident to a lawful arrest.”

MacDicken, 179 Wash. 2d at 940. First, there may be a search of the arrestee’s person and second,

there may be a search of the area within the arrestee’s immediate control. MacDicken, 179 Wash. 2d

at 940.

          A warrantless search of the arrestee’s person presumes exigencies. MacDicken, 179 Wash. 2d

at 940-41. It is not necessary to determine if there was justification for the search based on officer

safety or evidence preservation. MacDicken, 179 Wash. 2d at 941. To determine whether a personal

item constitutes an arrestee’s person, the courts look at whether the arrestee had “actual and

exclusive possession at or immediately preceding the time of arrest.” State v. Byrd, 178 Wash. 2d
611, 623, 310 P.3d 793 (2013). For “‘immediately preceding’” our Supreme Court has determined

that “[t]he proper inquiry is whether possession so immediately precedes arrest that the item is still




                                                   9
No. 50868-1-II


functionally a part of the arrestee’s person.” State v. Brock, 184 Wash. 2d 148, 158, 355 P.3d 1118

(2015).

          On the other hand, warrantless searches of the area within the arrestee’s immediate control

“are justified by concerns of officer safety or the preservation of evidence and are limited to those

areas within reaching distance at the time of the search.” MacDicken, 179 Wash. 2d at 941.

2.        SEARCH OF THE CAP

          Here, at trial, Stephens testified that he was wearing the cap when the officers arrived at

the rest area. However, he claims that at the time of his arrest, the cap was lying on the ground

about 15 feet away. He also testified that he was sitting in the back of the patrol vehicle when

Deputy Eastham searched the cap. Therefore, he argues that the search of the hat was not a search

of his person incident to arrest and Deputy Eastham had no justification for the search because he

“had no reason to believe the hat contained evidence of the crime of domestic violence, Stephens

did not have access to the hat once arrested and there were no officer safety concerns.” Br. of

Appellant at 20.

          On the other hand, Deputy Eastham testified that Stephens was wearing the cap at the time

he was placed in custody. Deputy Eastham also testified that he handcuffed and searched Stephens

outside of the patrol vehicle. The State argues that Stephens’s cap was “an article in his possession

at the time of his arrest” and the search was lawful. Br. of Resp’t at 11. If the cap was an article

in his possession at the time of or immediately preceding his arrest, exigencies are presumed and

there does not need to be a determination that the search was justified by concerns of officer safety

or preservation of evidence. MacDicken, 179 Wash. 2d at 940-41.




                                                  10
No. 50868-1-II


        Because Stephens did not challenge the search below, the parties did not have an

opportunity to develop a record on this issue. Additionally, the trial court did not make any

findings regarding whether Stephens was wearing the cap at the time of or immediately preceding

the arrest. This factual determination is necessary to determine if Deputy Eastham’s search of the

cap was a lawful search of Stephens’s person incident to arrest, which presumes exigencies, or

whether Deputy Eastham searched the cap in the area within Stephens’s immediate control, which

requires there to be justification for the search.

        To demonstrate prejudice, Stephens must show that the trial court probably would have

granted a motion to suppress the heroin found in his cap. See McFarland, 127 Wash. 2d at 337-38.

Yet, the record does not show that the trial court probably would have granted a motion to suppress.

Thus, Stephens’s argument fails because he has not shown that he was prejudiced.

3.      SEARCH OF THE FOIL

        Stephens also argues that counsel was ineffective by failing to move to suppress the heroin

because Deputy Eastham conducted a separate warrantless search of the folded up foil, and

Stephens claims there was no justification for this search.

        As a prerequisite to claiming an unconstitutional search, a defendant must show that he has

a reasonable expectation of privacy in the item searched. State v. Hamilton, 179 Wash. App. 870,

882, 320 P.3d 142 (2014). Stephens cites State v. Evans, 159 Wash. 2d 402, 150 P.3d 105 (2007), to

support his argument that he had an expectation of privacy in the foil because it was folded up in

his hat and he did not consent to the search.

        In Evans, our Supreme Court held that Evans had a reasonable expectation of privacy in a

briefcase because (1) the briefcase was in his truck, (2) the briefcase was closed and locked, (3)


                                                     11
No. 50868-1-II


Evans objected to its seizure, and (4) society recognizes an expectation of privacy in briefcases.
159 Wash. 2d at 409. The court also held that the exception to the warrant requirement for voluntarily

abandoned property did not apply. Evans, 159 Wash. 2d at 413.

       However, Evans is distinguishable because any privacy interest in folded up foil is not

analogous to the privacy interest a person has in a locked briefcase. Additionally, for a warrantless

search of an arrestee’s person incident to arrest, “[t]he time of arrest rule recognizes that the same

exigencies that justify searching an arrestee prior to placing him into custody extend not just to the

arrestee’s clothes, however we might define them, but to all articles closely associated with his

person.” Byrd, 178 Wash. 2d at 622. The folded foil was inside the cap and the record is insufficient

to determine whether the search of the foil was a valid search of an article “closely associated with

[Stephens’s] person” at the time of or immediately preceding his arrest. Byrd, 178 Wash. 2d at 622.

Stephens’s reliance on Evans is unpersuasive.

       Stephens also relies on Hamilton to illustrate his point that the search of the cap and the

search of the foil were separate warrantless searches because in Hamilton, we treated a search of

a house and a search of a purse as distinct issues. In Hamilton, we held that Hamilton had an

expectation of privacy in a purse, and counsel was ineffective for failing to move to suppress

evidence found in the purse because no exception to the warrant requirement applied. 179 Wn.

App. at 882-83, 888. Hamilton is distinguishable because there we were able to determine that the

trial court likely would have suppressed the evidence if counsel had filed a motion to suppress.
179 Wash. App. at 888.

       Stephens argues here that the search incident to arrest exception to the warrant requirement

did not apply to the search of the foil because the foil was in the cap and “there was no issue with


                                                 12
No. 50868-1-II


loss or destruction of evidence or access to a weapon.” Br. of Appellant at 21. However, here, we

cannot determine from the record whether the suppression motion would have been successful.

Stephens has failed to show on this record that the search incident to arrest exception did not apply

to the search of the foil inside his cap and that the trial court likely would have granted a motion

to suppress the evidence obtained from the search of the foil. Thus, he fails to show that he was

prejudiced by his counsel’s performance and this ineffective assistance of counsel claim fails.

                                     C. FAILURE TO RETAIN AN EXPERT

       Next, Stephens argues that defense counsel acted deficiently by not retaining an expert to

test the substance. He argues that there could have been another substance on the foil since the

State’s expert found only trace amounts of heroin. We hold that his argument fails.

       A claim that trial counsel was ineffective does not survive if trial counsel’s conduct can be

characterized as legitimate trial strategy or tactics. Grier, 171 Wash. 2d at 33. In general, the decision

“to call a witness is a matter of legitimate trial tactics that presumptively does not support a claim

of ineffective assistance of counsel.” State v. Davis, 174 Wash. App. 623, 639, 300 P.3d 465 (2013).

This presumption can be overcome if the defendant shows that counsel did not adequately

investigate or prepare for trial. Davis, 174 Wash. App. at 639. On direct appeal, we cannot consider

evidence outside of the record to support an ineffective assistance of counsel claim. McFarland,
127 Wash. 2d at 335.

       Again, Stephens relies on State v. Hundley to support his argument that trial counsel was

ineffective for not hiring an expert to test the substance. 72 Wash. App. 746, 866 P.2d 56 (1994),

aff’d, 126 Wash. 2d 418. In Hundley, officers discovered a plastic bag in Hundley’s wallet with

indeterminate vegetable matter. 72 Wash. App. at 748. The State sent the substance to the crime


                                                  13
No. 50868-1-II


lab where testing revealed trace amounts of heroin and cocaine. Hundley, 72 Wash. App. at 748.

Hundley also sent the material to an independent lab for testing and the tests came back negative

for heroin and cocaine. Hundley, 72 Wash. App. at 748. We held that Hundley produced sufficient

evidence of unwitting possession. Hundley, 72 Wash. App. at 753. The Supreme Court affirmed on

different grounds, holding that due to the conflicting tests there was insufficient evidence to prove

possession of a controlled substance beyond a reasonable doubt. Hundley, 126 Wash. 2d at 421-22.

       However, Hundley is distinguishable. Here, there were no conflicting lab tests and the

substance twice tested positive for the presence of heroin. Nothing in the record shows that another

test by a defense expert would have come back negative for heroin or shown the presence of

another substance.

       Stephens argues that defense counsel should have had the substance tested and there was

no strategic reason not to retain an expert. He also states that even if the results were positive for

heroin, he could have moved forward with his unwitting possession argument. However, here,

nothing in the record reveals that the trial counsel’s representation was deficient. The record does

not show whether defense counsel retained an expert and decided not to call the expert at trial or

what an expert would have revealed.         Presuming counsel is effective, we assume counsel

investigated and decided not to call an expert. Stephens makes no attempt to argue that his counsel

failed to investigate or was unprepared for trial. Thus, nothing in the record shows that counsel

was deficient.




                                                 14
No. 50868-1-II


        Even assuming deficiency, Stephens fails to show the allegedly deficient performance was

prejudicial. Even if an additional test showed the presence of RSO, that would not change the fact

that the substance also twice tested positive for heroin. There is no reasonable probability that the

failure to test for an additional substance would change the result of the proceeding here. Grier,
171 Wash. 2d at 34. Further, although Stephens appears to claim that he was prejudiced by not being

able to pursue an unwitting possession defense, the record shows he did argue an unwitting

possession defense at trial. Thus, Stephens’s argument fails.

                                      III. APPELLATE COSTS

        The State argues that if it prevails, it requests reasonable appellate costs pursuant to RAP

18.1(b), RAP 14.3, and former RCW 10.73.160 (2015). Exercising our discretion, we defer the

determination of Stephens’s current or future ability to pay appellate costs to a commissioner of

this court in the event that the State files a cost bill and Stephens objects. RAP 14.2; State v.

Hendricks, 4 Wash. App. 2d 135, 146 n.5, 420 P.3d 726 (2018).

                                          CONCLUSION

        In conclusion, the State presented sufficient evidence to convict Stephens of possession

of a controlled substance. We also hold that Stephens’ ineffective assistance of counsel claims

fail.




                                                 15
No. 50868-1-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, J.
 We concur:



 WORSWICK, P.J.




 MELNICK, J.




                                               16